NO. 07-05-0447-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                    JUNE 20, 2006

                         ______________________________


                     CHRISTOPHER LEE RAMOS, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

           FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

                 NO. 14,102-B; HONORABLE JOHN BOARD, JUDGE

                        _______________________________

Before QUINN, C.J., and REAVIS and HANCOCK, JJ.


                              MEMORANDUM OPINION


      Pursuant to a plea agreement, appellant Christopher Lee Ramos was granted

deferred adjudication and ordered to complete ten years of community supervision. In

August 2004, the State filed a motion to revoke and proceed with adjudication of the

original offense. The trial court allowed appellant to continue on community supervision
following amendment of its terms and conditions. In October 2005, the State filed a

another motion to revoke appellant's community supervision, and appellant pled not true

to the violations alleged. Following a hearing on the State's motion, the trial court revoked

appellant's community supervision, adjudicated him guilty of the original offense of

aggravated assault, and sentenced him to 15 confinement. In presenting this appeal,

counsel has filed an Anders1 brief in support of a motion to withdraw. We grant counsel's

motion and affirm.


   In support of his motion to withdraw, counsel certifies he has diligently reviewed the

record, and in his opinion, the record reflects no reversible error upon which an appeal can

be predicated. Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967);

Monroe v. State, 671 S.W.2d 583, 585 (Tex.App.--San Antonio 1984, no pet.). Thus, he

concludes the appeal is frivolous. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Cr.App. 1978), counsel has candidly discussed why, under the controlling authorities,

there is no error in the trial court's judgment. Counsel has also shown that he sent a copy

of the brief to appellant and informed appellant that, in counsel's view, the appeal is without

merit. In addition, counsel has demonstrated that he notified appellant of his right to review

the record and file a pro se response if he desired to do so. Appellant subsequently filed

a response. The State did not favor us with a brief.




       1
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                              2
   By his Anders brief, counsel raises one ground that could arguably support an appeal.

We have reviewed this ground in addition to the grounds raised in appellant’s response.

We have also made an independent review of the entire record to determine whether there

are any other arguable grounds which might support an appeal. See Penson v. Ohio, 488
U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824

(Tex.Cr.App. 2005). We have found no such grounds and agree with counsel that the

appeal is frivolous.


       Accordingly, counsel's motion to withdraw is hereby granted and the trial court’s

judgment is affirmed.


                                               Don H. Reavis
                                                 Justice

Do not publish.




                                           3